968 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Judy Walker Reynolds;  Kelli Lynn Reynolds, Plaintiffs-Appellants,v.David Melvin REYNOLDS, Defendant-Appellee.
No. 92-1235.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 12, 1992Decided:  July 8, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-91-769-5-CIV-B)
Judy Walker Reynolds, Kelli Lynn Reynolds, Appellants Pro Se.
E.D.N.C.
AFFIRMED
Before RUSSELL and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Judy Walker Reynolds and Kelli Lynn Reynolds appeal from the district court's order dismissing their complaint for lack of subject matter jurisdiction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Reynolds v. Reynolds, No. CA-91-769-5-CIV-B (E.D.N.C. Nov. 27, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED